      Case 2:17-cv-00149-TOR           ECF No. 171     filed 10/11/18    PageID.5618 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON

STATE OF WASHINGTON, et al.,                             Case No. 2:17-CV-00149-TOR

                               Plaintiffs,               CIVIL MINUTES

          v.                                             DATE: 10/11/2018

HORNING BROTHERS LLC, et al.,                            LOCATION: Spokane

                              Defendants.                  PRE-TRIAL CONFERENCE


                                     CHIEF JUDGE THOMAS O. RICE

Linda Hansen                     LC 02                                            Allison Stovall

Courtroom Deputy                 Law Clerk                    Interpreter         Court Reporter

Patricio A Marquez and Colleen M Melody for             Brook L Cunningham
Plaintiff
Alyson Dimmitt Gnam, Blanca Rodriguez and
Maria D Velazquez for Intervenor Plaintiffs
Plaintiffs’ Counsel                                     Defendants’ Counsel

 [ X ] Open Court                        [ ] Chambers                    [ ] Telephonic

All parties present in courtroom.

Colleen Melody advised the Court that the parties have reached a settlement in principle and that the parties
don’t believe that they need rulings on the motions noted for hearing today.

The Court and counsel discuss filing of a proposed consent decree.

COURT: The trial date is STRICKEN and the parties shall submit final settlement documents by Thursday,
October 18, 2018.



CONVENED: 10:01 AM             ADJOURNED: 10:06 AM          TIME: 5 MINS           ORDER FORTHCOMING [ X ]
